        Case 1:19-cv-00225-GSA Document 16 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    EUGENE RAYFORD,                                         1:19-cv-00225 GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    SHERMAN, et al.,                                        (Document# 15)

15                        Defendants.
16

17           On May 19, 2020, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
                                                          1
       Case 1:19-cv-00225-GSA Document 16 Filed 05/21/20 Page 2 of 2

 1          Plaintiff argues that he lacks sufficient access to the law library because of the Corona-19

 2   virus pandemic, and he requires the assistance of an attorney to litigate this case. These

 3   conditions make it more difficult for plaintiff to proceed with this case, but these conditions do

 4   not make plaintiff’s case exceptional under the law.

 5           At this early stage in the proceedings, the court cannot make a determination that plaintiff

 6   is likely to succeed on the merits. Plaintiff’s First Amended Complaint was dismissed on April

 7   29, 2020, for failure to state a claim, with leave to amend. To date, plaintiff has not filed a

 8   Second Amended Complaint. Thus, there is no complaint on record in this case for which the

 9   court has found cognizable claims. It is too early for service of process, and no other parties have

10   yet appeared. Moreover, the court finds that plaintiff can adequately articulate his claims and

11   respond to the court’s orders. Plaintiff is advised that he is not precluded from renewing the

12   motion for appointment of counsel at a later stage of the proceedings.
            For the foregoing reasons, IT IS HEREBY ORDERED that plaintiff’s motion for
13
     appointment of counsel, filed on May 19, 2020, is DENIED, without prejudice.
14

15
     IT IS SO ORDERED.
16
        Dated:     May 21, 2020                              /s/ Gary S. Austin
17                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
